Case 20-11694-JDW     Doc 19    Filed 08/24/20 Entered 08/24/20 12:03:03   Desc Main
                               Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ADAM & MOLLYE LEE                            CASE NO: 20-11694
        DEBTORS                                     CHAPTER 7


               JOINT APPLICATION TO APPROVE COMPROMISE


         COMES NOW the Chapter 7 Trustee and files this Joint Application to

Approve Compromise pursuant to Rule 9019 of the Federal Rules of Bankruptcy

Procedure and states as follows:

         1.   Debtors filed this case on April 30, 2020, by filing a Chapter 7

Voluntary Petition and Schedules with this Court.

         2.   The undersigned was appointed as the Chapter 7 Case Trustee for

this case.

         3.   Debtors’ original Schedule A/B debtor states they owned two bank

account. One account was a checking account with Regions Bank and the other a

checking account with Oxford University Credit Union. Debtors listed the balance

in these accounts on the day of filing as $100.00 and $150.00, respectively.

         4.   Upon review of the bank account statements the Trustee discovered a

balance of $11,461.02 was actually in the account on the day the case was filed.

         5.   After discussion with debtors and their counsel it was determined that

a payment in the amount of $6,234.40 had been initiated prior to the filing of the

case but the funds had not cleared out of the account when the case was actually

filed.

         6.   Other uncertainties are also present including issues of comingling of
Case 20-11694-JDW     Doc 19    Filed 08/24/20 Entered 08/24/20 12:03:03   Desc Main
                               Document      Page 2 of 3



funds and tracing of funds to exempt sources.

      7.      Instead of the Trustee hiring counsel for the estate to litigate these

issues the debtors and the Trustee have reached a settlement where debtors will

voluntarily turn over $5,226.62 to the bankruptcy estate.

      8.      The parties arrived at this amount by subtracting the amount debtors

paid to their mortgage company of $6,234.40 from the total balance of

$11,461.02.

      9.      The Trustee and the debtors believe this settlement is fair and

equitable as required by Federal Rule of Bankruptcy Procedure 9019.

      10.     Debtors join in this application as evidenced by the signature of

debtors’ attorney below.

      WHEREFORE, the Trustee prays that, after considering the above

circumstances and any further testimony at a hearing, this Court grant this

Application to Compromise Controversy allowing the Trustee to abandon the

estate’s interest in the bank account in exchange for the payment of $5,226.62 to

the bankruptcy estate.

      RESPECTFULLY submitted, this the 24th day of August 2020.

                                       ___/s/William L. Fava     _____
                                       WILLIAM L. FAVA (MSB# 101348)
                                       Chapter 7 Trustee
P.O. Box 783
Southaven, MS 38671
(662) 536-1116

AGREED TO BY:

___/s/Charles Julian______
Charles Julian (MSB # 101685)
Attorney for Debtors
Case 20-11694-JDW    Doc 19    Filed 08/24/20 Entered 08/24/20 12:03:03   Desc Main
                              Document      Page 3 of 3



                          CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this day

mailed a true and correct copy of the above Joint Application to Compromise

Controversy to the following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      All parties on the attached matrix

DATED: August 24, 2020



                                            ___/s/William L. Fava _____
                                            WILLIAM L. FAVA
                                            Chapter 7 Trustee


P.O. Box 783
Southaven, MS 38671
(662) 536-1116
